DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-2, 6-7, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forbes et al., US 1,977,180.
	Regarding claims 1 and 6, Forbes et al. disclose the claimed invention including a cleaning apparatus comprising a handle (12) having a first end and an opposing second end (first end is the free end of 12, second end includes 18, see Figures), a flexible member coupled to the second end of the handle (spring 17), a cleaning appendage coupled to the flexible member (13 and 14), wherein the flexible member comprises a spring rate such that the spring can flex while also being able to maintain a position thereby allowing the cleaning appendage to move omni-directionally when encountering an object (spring 17 inherently has a spring rate, and is capable of flexible and maintaining a position depending on a force or forces being applied to the cleaning apparatus, see Figure 1 and page 1 lines 62-65). Regarding claim 2, the flexible member allows the cleaning appendage to move between an angle of about 0 degrees to about 270 degrees (see Figures and Page 1 Lines 6-12). Regarding claim 6, there is a cleaning apparatus comprising a handle (12 and 18) having a first end and an opposing second end (first end is the free end of 12, second end is end of 18 that connects with 13, as shown in Figures 2-4), a slit located within the handle (at 21, Figure 2), a lock disposed with the slit (24, 25) and movable between a first position and a second position (see Figures; Column 2 Lines 92-99), a flexible member coupled to the second end of the handle (spring 17), and a cleaning appendage coupled to the flexible member (13 and 14), wherein the flexible member allows the cleaning appendage to move omni-directionally when the lock is disposed at the second position (Figure 1, Column 2 Lines 98-99). Regarding claim 7, the flexible member allows the cleaning appendage to move between an angle of about 0 degrees to about 270 degrees (see Figures and Page 1 Lines 6-12). Regarding claim 10, a movement of the cleaning appendage is rigid when the lock is in the first position (Column 2 Lines 72-75). Regarding claim 11, an end of the cleaning appendage (16 and end of the appendage 13, 14; Figure 3) is directly coupled to an end of the flexible member (Figure 3).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Policicchio et al., US 8,578,564 in view of Forbes et al., US 1,977,180.
	Policicchio et al. disclose the claimed invention including a cleaning apparatus (dusting device, Abstract) that comprises a handle having a first and second end (10, 12, see Figures), a cleaning appendage coupled to the handle (14). Regarding claims 3 and 8, the cleaning appendage includes a slit extending along a longitudinal axis configured to detachably affix a cleaning pad (slit is space between tines 14 or alternatively the slit within tines 14, see Figures; cleaning pad not shown, see Column 3 Lines 37-36, 56-67). Regarding claim 4, the first end of the handle includes a loop (unlabeled, Figures 1 and 3). Regarding claims 5 and 9, the handle includes a middle section having a width larger than the first and second ends of the handle for ergonomic benefit (unlabeled, best shown in Figures 1 and 3). Policicchio et al. does disclose that the handle can be articulating with regards to the cleaning appendage to improve on reach and maneuverability (Column 3 Lines 7-12 and 37-41), however does not disclose articulating structure that includes a slit within a handle, a lock disposed within the slit and movable between first and second positions, or a flexible member coupled to the second end of the handle and coupled to the cleaning appendage to allow the cleaning appendage to move omni-directionally. 
	Forbes et al. teach a cleaning apparatus comprising a handle (12 and 18) having a first end and an opposing second end (first end is the free end of 12, second end is end of 18 that connects with 13, as shown in Figures 2-4), a slit located within the handle (at 21, Figure 2), a lock disposed with the slit (24, 25) and movable between a first position and a second position (see Figures; Column 2 Lines 92-99), a flexible member coupled to the second end of the handle (spring 17), the flexible member comprises a spring having a spring rate that permits the spring to flex but also maintain a position during cleaning (spring 17 inherently has a spring rate, and is capable of flexible and maintaining a position depending on a force or forces being applied to the cleaning apparatus, see Figure 1 and page 1 lines 62-65), and a cleaning appendage coupled to the flexible member (13 and 14), wherein the flexible member allows the cleaning appendage to move omni-directionally when the lock is disposed at the second position (Figure 1, Column 2 Lines 98-99)(claims 1 and 6). Regarding claims 2 and 7, the flexible member allows the cleaning appendage to move between an angle of about 0 degrees to about 270 degrees (see Figures and Page 1 Lines 6-12). Regarding claim 10, a movement of the cleaning appendage is rigid when the lock is in the first position (Column 2 Lines 72-75). Regarding claim 11, an end of the cleaning appendage (16 and end of the appendage 13, 14; Figure 3) is directly coupled to an end of the flexible member (Figure 3). The articulating structure being taught by Forbes et al. is to allow mops, brushes, or other appliances have a handle with a rigid construction to change to a flexible construction with a bend in the handle so that the user can accommodate furniture during cleaning (Page 1 Lines 1-12).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning apparatus of Policicchio et al. to provide an articulating structure taught by Forbes including a slit within the handle, a lock disposed within the slit and movable between first and second positions, and a flexible member coupled to the second end of the handle and the coupled to the cleaning appendage to allow the cleaning appendage to move omni-directionally so that a user is able to easily manipulate the cleaning device during use.
Response to Arguments
3.	Applicant's arguments filed 18 November 2022 have been fully considered but they are not persuasive. 
	The Applicant argues that Forbes does not disclose that its spring can flex while also being able to maintain a position thereby also allowing the cleaning appendage to move omni-directionally when encountering an object. The Examiner respectfully disagrees. As stated above and noted by the Applicant, Forbes teaches a coiled spring 17 to provide flexibility. A spring inherently has a property of a spring rate, which is the proportion of a spring’s force to a unit of travel. The Applicant has not stated or claimed a specific spring rate and there is no specific spring rate value given to a spring in order to maintain a balance between rigidity and flexibility. The coiled spring of Forbes (17) is flexible and capable of maintaining a position depending on a force or forces being applied to the cleaning apparatus. Figure 1 shows that the coiled spring is flexing and is maintaining a position to clean and move omni-directionally while the cleaning appendage is being used underneath low articles of furniture (page 1 lines 6-12, 45-47). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg